 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     FAX: (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys of the United States
 7
                               UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA                             2:19-cr-00133-APG-VCF

10                            Plaintiff,              Stipulation to Continue Sentencing

11                 vs.                                (first request)

12    RENEA BARNES (9),
      aka “Renea Valdez,”
13
                             Defendant.
14

15              It is stipulated and agreed, by and between Nicholas A. Trutanich, United States

16   Attorney; Kevin D. Schiff, Assistant United States Attorney, counsel for the United States

17   of America and Mace Yampolksy, Esq., counsel for defendant Renea Barnes;

18              That the sentencing scheduled in this matter for April 2, 2020, be vacated and

19   continued for a period of not less than 180 days. This stipulation is entered into for the

20   following reasons:

21              1. The parties agree to the continuance;

22              2. Defendant is currently out of custody and does not object to the continuance;

23              3. The parties are continuing to work on, and gather materials relating to

24   sentencing;
 1   4. This is the first request for continuance.

 2
     DATED this 24th day of February, 2020.
 3
                                       NICHOLAS A. TRUTANICH
 4                                     United States Attorney

 5                                     /s/ Kevin Schiff
                                       Kevin D. Schiff
 6                                     Assistant United States Attorney

 7                                     /s/ Mace Yampolsky
                                       Mace Yampolsky, Esq.
 8                                     Counsel for Defendant

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                      2
 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA                              2:19-cr-00133-APG-VCF
 3
                              Plaintiff,                Order to Continue Sentencing
 4
                    vs.                                 (first request)
 5
      RENEA BARNES (9),
 6    aka “Renea Valdez,”

 7                           Defendant.

 8                                          I.        Findings of Fact

 9          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

10   Court finds:

11              1. The parties agree to the continuance;

12              2. Defendant is currently out of custody and does not object to the continuance:
13              3. The parties are continuing to work on, and gather material relating to
14   sentencing;
15              4. This is the first request for continuance.
16                                          II.          Order
17
     It is ordered the sentencing currently scheduled for April 2, 2020, be vacated and continued
18   to October 6, 2020, at the hour of 9:30 a.m. in Courtroom 6C.

19

20                                                    IT IS SO ORDERED
21                                                    _______________________________
                                                      HONORABLE ANDREW P. GORDON
22
                                                      UNITED STATES DISTRICT JUDGE
23
                                                  DATED: February 26, 2020
24
                                                  3
